Citation Nr: 0739405	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for scars of 
the left hand, residuals of a laceration and electric burn, 
evaluated as 10 percent disabling from November 1, 2003.

2.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling from November 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Regional Office (RO) has indicated that the veteran had 
active military service from June 2002 to October 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) RO in Cleveland, Ohio.  
By the May 2004 decision service connection was granted for 
each disability at issue and noncompensable ratings were 
assigned.  In October 2004, the RO awarded 10 percent ratings 
for each disability, effective from the date service 
connection was originally awarded-November 1, 2003.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluation of original awards.  
Analysis of such issues requires consideration of the rating 
to be assigned effective from the date of award of service 
connection--in this case, November 1, 2003.

The Board notes that four claims of service connection were 
denied by an October 2005 rating decision and the veteran 
initiated an appeal by filing a notice of disagreement in 
March 2006.  A statement of the case was issued on October 5, 
2006, but the veteran did not file an appeal within 60 days.  
38 C.F.R. § 20.302 (2007).  The RO sent the veteran a letter 
in May 2007 to inform him of its decision that his February 
2007 VA Form 9 was not timely.  He was told of his right to 
appeal the timeliness decision, but no appeal of the May 2007 
decision has been initiated.

(Consideration of the appellant's claim for a higher initial 
evaluation for left upper extremity peripheral neuropathy is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran's scars on his left hand are not adherent to the 
underlying tissue, are not deep or unstable, and do not cause 
limitation of motion or function; the scarring does not cover 
an area of 144 square inches.


CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
scars of his left hand have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.118, Diagnostic Codes 7801, 7802, 7803,7804, 7805 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, and April 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOC's) reporting the results of its reviews of 
each issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

The veteran was afforded a VA examination in April 2004.  The 
veteran reported that he initially injured his hand in August 
2003 when he sustained an electrocution and a laceration to 
the left hand.  On examination, the examiner noted that the 
skin of the left hand was warm, dry and intact, and noted 
that the veteran had two large scars on the left hand.  
Specifically, the first scar measured 2 inches x 0.5 inches 
and was hyperpigmented compared to normal areas of skin, with 
slight keloid formation, but no inflammation or edema.  The 
examiner also noted slight tenderness and no limitation of 
function by the scar.  Regarding the second scar, the 
examiner noted that it was approximately 1 inch by 0.5 inch 
in size, hyperpigmented, with slight keloid formation, and no 
inflammation, edema or limitation of function by the scar.  
Further, the examiner noted that neither scar was adherent to 
the underlying tissue, and both scars were moderately 
disfiguring.  The examiner assessed the veteran with status 
post left hand laceration with a tender scar.

In October 2004, the RO awarded a 10 percent rating for the 
scar that was tender on examination.  This was done in 
accordance with Diagnostic Code 7804.  

A June 2007 VA examination noted a history of a burn injury 
to the dorsal aspect of the left hand in August 2003, with 
resultant residual scars on the dorsal aspect of the left 
hand.  The veteran reported occasional scabbing of the scar 
but he denied any other problems.  Examination revealed 
hyperpigmented scars on the dorsal aspect which were 
superficial and stable.  The examiner noted that the scars 
measured 2 inch x 1 inch and 3 inch x 1 inch respectively, 
and noted no evidence of inflammation, edema or keloid 
formation or induration of the skin, inflexibility of the 
skin or limitation of motion or function secondary to the 
scars themselves.  In addition, the examiner noted that the 
scars were not tender to palpation and the surface contour 
was neither elevated nor depressed.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted above in the Introduction, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 10 
percent at any point since the initial award of service 
connection.

Under diagnostic code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.),  while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under diagnostic code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar; and defines a 
superficial  scar as one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar; and diagnostic code 7805 provides that a scar is to be 
evaluated  based upon limitation of motion.

Here, the Board finds that the veteran is not entitled to a 
higher initial rating in excess of the currently assigned 10 
percent for the burn scars on his left hand at any point 
since the initial award of service connection.  Specifically, 
a higher evaluation is not warranted because medical evidence 
does not reflect that the scars on the veteran's left hand 
are deep, that they cause limitation of motion, or that the 
scars cover an area exceeding 144 square inches.  
Specifically, the April 2004 examiner noted that the first 
scar measured 2 inches by 0.5 inches and the second scar was 
1 inch by 0.5 inches in size; and the June 2007 examiner 
noted that the scars measured 2 inch x 1 inch and 3 inch x 1 
inch respectively.  Further, the scars are not classified as 
"deep" because the June 2007 examiner described the scars 
as superficial and stable, and the April 2004 examiner noted 
that neither scar was adherent to the underlying tissue.  
(Although the veteran reported some scabbing, frequent loss 
of covering of skin has not been shown, and the examiner 
reported that the scars were stable.)  In addition, both the 
April 2004 and June 2007 examiners noted that there was no 
limitation of motion or function secondary to the scars 
themselves.  There was a single reference in the April 2004 
report of one of the scars being tender, which was the basis 
for the RO's award of the 10 percent rating under Diagnostic 
Code 7804.  Otherwise, there is no indication in the record 
that the left hand scarring satisfies the criteria for a 
compensable rating.  As such, the veteran is not entitled to 
an initial evaluation in excess of the currently assigned 10 
percent at any point since the initial award of service 
connection.


ORDER

Entitlement to a higher initial evaluation for scars of the 
left hand, residuals of a laceration and electric burn, 
evaluated as 10 percent disabling from November 1, 2003, is 
denied.




REMAND

During the pendency of this appeal, by way of an October 2004 
rating decision, the RO granted a 10 percent evaluation for 
peripheral neuropathy of the left upper extremity, based in 
part on a March 2004 nerve conduction study that diagnosed 
the veteran with sensory-motor peripheral neuropathy.

The evidence of record includes an April 2004 VA examination, 
which diagnosed the veteran with left upper extremity 
peripheral neuropathy per electromyogram (EMG), with nerve 
conduction velocities, and the EMG given in conjunction with 
the VA exam noted that motor and sensory distal latencies of 
the left median nerve and left ulnar nerve were prolonged and 
the sensory latency of the left radial nerve was also 
prolonged.  The examiner noted that these findings were 
suggestive of distal sensory-motor peripheral polyneuropathy 
of the left upper extremity.

A March 2005 VA examiner assessed the veteran with moderate 
left upper extremity peripheral neuropathy involving the 
radial, medial and ulnar nerves.  An electromyogram 
examination conducted in April 2005 included an impression of 
moderate distal left medial and radial neuropathy.

An EMG conducted in June 2007, noted that the sensory and 
motor conductions in the left median nerve were normal and 
the sensory conductions in the left ulnar nerve were slowed 
across the wrist.  In addition, motor conductions in the left 
ulnar nerve were slowed across the wrist and across the 
elbow.  The examiner concluded that these findings were 
suggestive of two separate left ulnar nerve injuries, one at 
the wrist and one at the elbow, without significant axonal 
involvement.  The VA clinical summary assessed the veteran 
with a left ulnar nerve injury at the wrist and elbow levels, 
per the EMG nerve conduction velocity study secondary to the 
burn injury.

In this case, the Board finds that despite the numerous EMG's 
and VA examinations, it is difficult for the Board to 
determine precisely which nerves are involved in the 
veteran's service-connected peripheral neuropathy (the RO has 
not made a distinction in its ratings), and to ascertain the 
degree of disability caused by the nerve impairment.  As 
noted, the March 2005 examiner described the veteran's 
peripheral neuropathy as "moderate" and involving the 
radial, median and ulnar nerves, but an EMG later that same 
month noted only medial and radial neuropathy without mention 
of the ulnar nerve as a part of the disability.  Further, in 
June 2007, an EMG noted that motor and sensory conductions 
were slowed in the left ulnar nerve, but described motor and 
sensory conductions in the left median nerve as "normal", 
and the EMG report did not even mention the radial nerve.

As such, the Board finds that a remand is necessary to afford 
the veteran a VA examination in order to provide an accurate 
assessment of his degree of disability, and to reconcile and 
explain the conflicting EMG nerve conduction studies.  
Specifically, the examiner should provide a longitudinal, 
historical analysis of the veteran's peripheral neuropathy 
and identify which nerves are involved in his disability, 
(radial, medial, and/or ulnar); and offer an opinion as to 
whether the involvement of each of these nerves is wholly 
sensory or involves a motor component.  Further, if possible, 
the examiner should describe whether there is mild, moderate 
or severe incomplete paralysis of each of the affected nerves 
(radial, medial and/or ulnar).

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, particularly any neurological 
consultations.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  

2.  Arrange for the veteran to undergo a 
VA neurological examination by a 
physician with appropriate expertise to 
determine the degree of disability of the 
veteran's service-connected left upper 
extremity peripheral neuropathy.  
Specifically, the examiner should clearly 
state which nerves are involved in the 
veteran's neuropathy (radial, median 
and/or ulnar), and assess the sensory and 
motor conduction of each of the 
respective nerves.  Further, the examiner 
should explain and reconcile the 
conflicting EMG's, and offer an opinion 
as to whether there is mild, moderate or 
severe incomplete paralysis of each of 
the respective nerves (radial, medial and 
ulnar).

(The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  The AOJ should re-adjudicate the 
claim.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


